                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


MELISSA HARRIS,

                  Plaintiff,

      v.                                          Case No. 19-cv-441-pp

CITY OF MILWAUKEE,
CHIEF ALFONSO MORALES,
and DETECTIVE KIMBERLY ANDERSON,

                  Defendants.


 ORDER GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO
  FILE AMENDED COMPLAINT (DKT. NO. 21) AND DENYING AS MOOT
   PLAINTIFF’S MOTION FOR ISSUANCE OF SUMMONS (DKT. NO. 4)


      On March 27, 2019, the plaintiff, representing herself, filed a complaint

claiming that she had been falsely arrested in violation of the United States

Constitution. Dkt. No. 1. Seven months later, after all the defendants had

appeared and filed answers, this court issued a Rule 26(f) scheduling order.

Dkt. No. 20. The order gave the parties a deadline of November 30, 2019 to file

amended pleadings. Id. at 2.

      On December 3, 2019—three days after amended pleadings were due—

the court received from the plaintiff a motion to extend time to file an amended

complaint. Dkt. No. 21. She explained that she wanted an “extra week [from

the original deadline] if possible” because her work schedule didn’t give her

“enough time to make any corrections.” Id. at 1. She also stated that she needs

her job because she has “been out of work from MPS for over a year due to this

                                        1
false allegations from this particular case.” Id. She stated that she’s doing “all

this paperwork” on her own and apologized for “los[ing] track of time with

everything going on.” Id. She concludes by specifying that she would like an

extension to December 6, 2019. Id. The court received the amended complaint

on December 9, 2019. Dkt. No. 22.

      Because the plaintiff filed this motion after the deadline the court set for

amending pleadings without leave of court, the court construes it as a motion

for leave to amend pleadings under Federal Rule of Civil Procedure 15(a)(2).

Although courts should freely grant leave to amend when justice so requires, a

party attempting to amend after the scheduling order deadline must show

“good cause.” Kuhn v. United Airlines, Inc., 640 F. App’x 534, 536–37 (7th Cir.

2016) (quoting CMFG Life Ins. Co. v. RBS Sec., Inc., 799 F.3d 729, 749 (7th

Cir.2015)). The primary consideration in a good-cause determination is the

diligence of the party seeking amendment. CMFG, 799 F.3d at 749 (quoting

Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir.2011)). The court must

allow a self-represented party the chance to amend wherever Rule 15(a) would

allow a represented party to amend. Luevano v. Wal-Mart Stores, Inc., 722 F.3d

1014, 1025 (7th Cir. 2013).

      The defendants have not opposed the motion; in fact, they already have

filed both an answer and a corrected answer to the amended complaint. Dkt.

Nos. 23, 26. The court will grant the motion, and will deem the amended

complaint received on December 3, 2019 as timely filed.




                                         2
      The court also notes that months ago, in April 2019, the plaintiff filed a

letter, asking the court for a summons and complaint. Dkt. No. 4. The court

never ruled on that motion, but the clerk’s office provided her with a service

packet on April 24, 2019, and the defendants timely answered the original

complaint. The court will deny the motion as moot.

      The court GRANTS the plaintiff’s motion to extend time to file an

amended complaint. DKt. No. 21.

      The court ORDERS that the amended complaint at Dkt. No. 22 is the

operative complaint in this case.

      The court DENIES AS MOOT the plaintiff’s motion for issuance of

summons. Dkt. No. 4

      Dated in Milwaukee, Wisconsin this 28th day of January, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        3
